          Case 2:20-cv-00570-JVS-KES Document 53 Filed 09/29/20 Page 1 of 7 Page ID #:2188



                   1   COOLEY LLP
                       MICHAEL G. RHODES (116127)
                   2   (rhodesmg@cooley.com)
                       WHITTY SOMVICHIAN (194463)
                   3   (wsomvichian@cooley.com)
                       DANIELLE C. PIERRE (300567)
                   4   (dpierre@cooley.com)
                       KELSEY R. SPECTOR (321488)
                   5   (kspector@cooley.com)
                       101 California Street, 5th Floor
                   6   San Francisco, California 94111-5800
                       Telephone: +1 415 693 2000
                   7   Facsimile: +1 415 693 2222
                   8   Attorneys for Defendant
                       TESLA, INC.
                   9
                 10                         UNITED STATES DISTRICT COURT
                 11                        CENTRAL DISTRICT OF CALIFORNIA
                 12
                 13    INKIE LEE, WAYNE SALLURDAY;            Case No. 2:20-cv-00570-JVS-KES
                       LORI SALLURDAY; ANANDHI
                 14    BHARADWAJ; SARGON DANIEL;
                       STEPHANIE GLEASON; LAVERNE
                 15    JACKSON; SANDY XIA; NISSIM             TESLA, INC.’S BRIEF ISO STAY
                       AHRONEE; SANJAY CHOPRA;                PENDING ARBITRATION
                 16    EDWIN ARROYAVE; MICHAEL
                       CURLEY; WILLIAM DOYLE;
                 17    ROBERT GUCWA; JAVIER                   Date:          September 21, 2020
                       GUZMAN; SUSAN HUTCHESON;               Time:          1:30 p.m.
                 18    MACE RAKESTRAW; RODRIGO                Courtroom:     10C
                       RODRIGUEZ; HASNIN SYED; YUFEI
                 19    WU; WENDY HENSEL; JOSEPH               Trial Date:        None Set
                       TYSON; and YUXIANG ZHANG; on           Date Action Filed: January 20, 2020
                 20    behalf of themselves and all others
                       similarly situated,
                 21
                                      Plaintiffs,
                 22
                             v.
                 23
                       TESLA, INC. and DOES 1 through 10,
                 24    inclusive,
                 25                   Defendant.
                 26
                 27
                 28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                     TESLA, INC.’S BRIEF ISO
                                                                              STAY PENDING ARBITRATION
                                                                         CASE NO. 2:20-CV-00570-JVS-KES
          Case 2:20-cv-00570-JVS-KES Document 53 Filed 09/29/20 Page 2 of 7 Page ID #:2189



                   1   I.    INTRODUCTION
                   2         Pursuant to the Court’s September 24, 2020 minute order (ECF No. 52), Tesla
                   3   submits this brief in response to Plaintiffs’ Request for Oral Argument on
                   4   Defendant’s Motion to Compel Arbitration or, in the Alternative, Request for
                   5   Clarification of Tentative Ruling (ECF No. 51) (“Plaintiffs’ Request”).                   On
                   6   September 18, 2020, the Court issued a tentative order granting in part Tesla’s
                   7   Motion to Compel Arbitration (the “Tentative Order”).             The Tentative Order
                   8   (1) compels the non-California Plaintiffs subject to an arbitration agreement to
                   9   arbitrate their claims on an individual basis (“Category I Plaintiffs”)1; (2) compels
                 10    the California Plaintiffs subject to an arbitration agreement to arbitrate their
                 11    individual claims, but severs their public injunctive relief requests for potential future
                 12    proceedings in this Court (“Category II Plaintiffs”); and (3) stays the proceedings
                 13    pending arbitration. See Tentative Order at 1, 15-16.
                 14          Plaintiffs’ Request challenged and/or asked for clarification of the Court’s
                 15    Tentative Order only insofar as the Court is inclined to stay the entire action,
                 16    including as to Plaintiffs not subject to arbitration (“Category III Plaintiffs”). Tesla
                 17    previously requested a stay as to the Category II Plaintiffs’ public injunctive relief
                 18    claims (see ECF No. 50 at 16), but did not previously address whether the Category
                 19    III Plaintiffs’ claims should be stayed. Now that the Court has decided in its
                 20    Tentative Ruling to compel arbitration of the Category I and II Plaintiffs’ claims
                 21    (which Plaintiffs do not contest), and because every Plaintiffs’ claim in the Second
                 22    Amended Complaint (“SAC”) (ECF No. 43) involves the same alleged factual
                 23    predicate—the cause of the alleged sudden uncommanded acceleration (“SUA”)
                 24    events—a stay of this entire action is appropriate to conserve judicial resources and
                 25    account for the risk of inconsistent findings.2
                 26
                 27    1
                         Tesla has adopted the naming conventions used in Plaintiffs’ Request.
                       2
                 28      Tesla’s Motion requested that the Category I and II Plaintiffs’ claims be dismissed
COOLEY LLP
                       in part to address these risks. See ECF No. 44 at 16-17.
ATTORNEYS AT LAW                                                                              TESLA, INC.’S BRIEF ISO
 SAN FRANCISCO                                                     1                     STAY PENDING ARBITRATION
                                                                                    CASE NO. 2:20-CV-00570-JVS-KES
          Case 2:20-cv-00570-JVS-KES Document 53 Filed 09/29/20 Page 3 of 7 Page ID #:2190



                   1   II.   ARGUMENT
                   2             A. Courts Have Wide Discretion to Stay Entire Actions Pending
                                    Resolution of Arbitrable Disputes.
                   3
                   4         A court has wide discretion “whether to stay, for ‘considerations of economy
                   5   and efficiency,’ an entire action, including issues not arbitrable, pending arbitration.”
                   6   BrowserCam, Inc. v. Gomez, Inc., No. 08-cv-02959-WHA, 2009 WL 210513, at *3
                   7   (N.D. Cal. Jan. 27, 2009) (quoting United States ex rel. Newton v. Neumann
                   8   Caribbean Int’l, Ltd., 750 F.2d 1422, 1427 (9th Cir. 1985)). This principle applies
                   9   even where some parties to a suit are subject to arbitration and others are not, as “it
                 10    may be advisable to stay litigation among the non-arbitrating parties pending the
                 11    outcome of the arbitration.” Moses H. Cone Memorial Hosp. v. Mercury Constr.
                 12    Corp., 460 U.S. 1, 20 n.23 (1983). The Ninth Circuit has recognized this principle,
                 13    holding that “[a] trial court may, with propriety, find it is efficient for its own docket
                 14    and the fairest course for the parties to enter a stay of an action before it, pending
                 15    resolution of independent [arbitral] proceedings which bear upon the case.”
                 16    Mediterranean Enters., Inc. v. SsangYong Corp., 708 F.2d 1458, 1465 (9th Cir.
                 17    1983); see also Forsyth v. HP Inc., No. 5:16-cv-04775, 2008 WL 732722, at *3 (N.D.
                 18    Cal. Feb. 6, 2018) (quoting Moses, 460 U.S. at 20 n.23, to find that the decision to
                 19    stay litigation between non-arbitrating parties pending arbitration “is one left to the
                 20    district court as a matter of its discretion to control its docket.”); Morales v. Lexxiom,
                 21    Inc., No. CV 09-6549, 2010 WL 1150715, at *11 (C.D. Cal. Jan. 29, 2010) (similar).
                 22          Given this established authority, courts routinely stay the claims of non-
                 23    arbitrating parties (like Category III Plaintiffs) while arbitrating parties (like
                 24    Category I and II Plaintiffs) arbitrate their claims. For example, in Bischoff v.
                 25    DirectTV, Inc., 180 F. Supp. 2d 1097, 1114-15 (C.D. Cal. 2002), the court compelled
                 26    one plaintiff in the putative class to arbitrate and stayed the entire case, even as to the
                 27    plaintiffs who were not subject to arbitration. The court reasoned that “the similarity
                 28    of the issues of law and fact in this case to those that will be considered during
COOLEY LLP
ATTORNEYS AT LAW                                                                               TESLA, INC.’S BRIEF ISO
 SAN FRANCISCO                                                      2                     STAY PENDING ARBITRATION
                                                                                     CASE NO. 2:20-CV-00570-JVS-KES
          Case 2:20-cv-00570-JVS-KES Document 53 Filed 09/29/20 Page 4 of 7 Page ID #:2191



                   1   arbitration, as well as the potential for inconsistent findings absent a stay, persuade
                   2   the Court that a stay is warranted in the instant matter.” Id. at 1115. The Court stayed
                   3   the claims of all plaintiffs due to these concerns even though the result of the
                   4   arbitration would not be binding on other parties in the litigation. Id. at 1114.
                   5         Similarly, in Gunawan v. Randstad General Partner (US) LLC, No. SACV 13-
                   6   01464, 2013 WL 12142565, at *3 (C.D. Cal. Dec. 16, 2013), the court stayed an
                   7   entire action when it compelled one plaintiff to arbitrate even though the remaining
                   8   plaintiff had not signed an arbitration agreement, because the arbitration was “likely
                   9   to resolve significant factual questions at issue in the claims” remaining before the
                 10    court. Id.; see also Morales, 2010 WL 11507515, at *10-12 (staying all claims
                 11    because plaintiffs brought a class action and thus “the outcome of the arbitration
                 12    proceedings w[ould] have a significant effect on the remaining claims”); Wolf v.
                 13    Langemeier, No. 2:09-CV-03086, 2010 WL 3341823, at *8 (E.D. Cal. Aug. 24,
                 14    2010) (staying claims of all plaintiffs where only some plaintiffs agreed to arbitrate,
                 15    because remaining plaintiffs “allege the same claims as the contracting Plaintiffs,
                 16    against the same Defendants”).
                 17              B. A Stay of This Case Is Efficient and Avoids Inconsistent Judgments.
                 18          These principles justify a stay of this case as to all Plaintiffs here. All Plaintiffs
                 19    assert materially identical claims under California law (SAC ¶¶ 201-300) and all 54
                 20    claims in the SAC are predicated on the same factual theory—that the alleged SUA
                 21    events were caused by a common class-wide defect (see SAC ¶¶ 6-11, 108-17, 179-
                 22    714). Tesla disputes there is any such common defect and contends that Plaintiffs’
                 23    incidents were caused by human error. Nonetheless, the question of whether a defect
                 24    exists will be addressed in the Category I and II Plaintiffs’ arbitrations given their
                 25    theory of liability. Even where, as here, the results of the arbitrations will not be
                 26    binding on other parties to the litigation, “a failure to stay the action may lead to
                 27    inconsistent findings which will hinder the pursuit of judicial efficiency” if the same
                 28    issues will be litigated in parallel. Bischoff, 180 F. Supp. 2d at 1114-15.
COOLEY LLP
ATTORNEYS AT LAW                                                                               TESLA, INC.’S BRIEF ISO
 SAN FRANCISCO                                                      3                     STAY PENDING ARBITRATION
                                                                                     CASE NO. 2:20-CV-00570-JVS-KES
          Case 2:20-cv-00570-JVS-KES Document 53 Filed 09/29/20 Page 5 of 7 Page ID #:2192



                   1         As the court emphasized in Morales, the arbitrations may “reveal that the
                   2   predicate acts did not even occur,” i.e., that there is no proof of a class-wide defect.
                   3   2010 WL 11507515, at *10. In that case, waiting for the arbitrator to decide this
                   4   issue will help to inform the Court’s subsequent disposition of any non-arbitrable
                   5   claims. This is especially true here given that the Category II Plaintiffs are reserving
                   6   the right to return to this Court following the determination of liability issues in their
                   7   arbitrations.
                   8         Indeed, Plaintiffs themselves have emphasized that parallel actions will create
                   9   the potential for inconsistent judgments and inefficiencies. Plaintiffs allege that
                 10    whether “[t]he Class Vehicles were sold with the [alleged] Defect,” whether “Tesla
                 11    knew about the [alleged] Defect but failed to disclose it,” and many other issues
                 12    involve “[c]ommon questions of law and fact.” (SAC ¶ 174.) They further allege
                 13    that the “individual prosecution” of separate actions by individual members of the
                 14    proposed class “presents a potential for inconsistent or contradictory judgments.”
                 15    (Id. ¶ 177.) By Plaintiffs’ own logic, it follows that parallel arbitration and litigation
                 16    by individual Plaintiffs would create the same risk of inconsistent judgments and
                 17    inefficiencies. The Court should take Plaintiffs at their word and stay this entire
                 18    action pending arbitration between the Category I and II Plaintiffs and Tesla. See In
                 19    re Samsung Galaxy Smartphone Mktg. & Sales Practices Litig., 298 F. Supp. 3d
                 20    1285, 1304 (N.D. Cal. 2018) (“A stay of all claims is particularly warranted in the
                 21    class-action context because the complaint admits that common questions of fact and
                 22    law predominate.”); Morales, 2010 WL 11507515, at *11 (explaining that,
                 23    “[w]ithout ruling on the merits of Plaintiffs’ class actions allegations, it seems
                 24    appropriate to accept their assertion that the various claims are interrelated” for
                 25    purposes of deciding whether to stay the entire action pending arbitration of claims
                 26    involving only a subset of the parties).
                 27              C. Plaintiffs Will Not Suffer Significant Prejudice From a Stay.
                 28          Plaintiffs will not be significantly prejudiced by a stay. First, in purposefully
COOLEY LLP
ATTORNEYS AT LAW                                                                              TESLA, INC.’S BRIEF ISO
 SAN FRANCISCO                                                     4                     STAY PENDING ARBITRATION
                                                                                    CASE NO. 2:20-CV-00570-JVS-KES
          Case 2:20-cv-00570-JVS-KES Document 53 Filed 09/29/20 Page 6 of 7 Page ID #:2193



                   1   filing their claims as a putative class action rather than proceeding individually,
                   2   Plaintiffs opted to forego other expedient resolution options for one they knew would
                   3   take significantly longer to resolve. The reality is that class actions like this one can
                   4   take years to litigate, particularly those that raise the sort of complex issues
                   5   encompassed by the SAC, which spans 54 separate causes of action and purports to
                   6   represent 12 different classes. Thus, relative to the overall length of the endeavor
                   7   Plaintiffs have voluntarily undertaken, the pause necessary to complete the individual
                   8   arbitrations is minor. See Forsyth, 2018 WL 732722, at *7 (“[I]f, presumably, the
                   9   total amount of time that it will take to adjudicate this complex case was acceptable
                 10    to Plaintiffs, it is difficult to see why a small delay for arbitration is unacceptable.”).
                 11           Second, Plaintiffs’ assertion that a stay will create public safety concerns is
                 12    meritless. Plaintiffs essentially ask this Court to find for them on the merits of their
                 13    injunctive relief demands in order to grant their request to proceed without a stay.
                 14    That request puts the cart before the horse and should be rejected. Indeed, courts
                 15    routinely grant stays even where plaintiffs have requested an “injunction [that] is
                 16    meant to protect a broad class of individuals who are threatened with harm.”
                 17    Morales, 2010 WL 11507515, at *12; see also Forsyth, 2018 WL 732722, at *7
                 18    (staying case where plaintiffs sought injunctive relief preventing discrimination).
                 19           Third, any potential prejudice from a stay would be the result of Plaintiffs’
                 20    own litigation strategy to aggregate as many claims together as possible, including
                 21    by purposefully organizing together individuals who signed agreements to arbitrate
                 22    and those who did not into a single proceeding. Plaintiffs should not be able to avoid
                 23    “a problem of their own making” simply because their strategy backfired. Forsyth,
                 24    2018 WL 732722, at *7.
                 25    III.   CONCLUSION
                 26           For the foregoing reasons, the Court should confirm its order staying the entire
                 27    action (including the Category III Plaintiffs’ claims) pending arbitration of the
                 28    Category I and II Plaintiffs’ claims.
COOLEY LLP
ATTORNEYS AT LAW                                                                               TESLA, INC.’S BRIEF ISO
 SAN FRANCISCO                                                      5                     STAY PENDING ARBITRATION
                                                                                     CASE NO. 2:20-CV-00570-JVS-KES
          Case 2:20-cv-00570-JVS-KES Document 53 Filed 09/29/20 Page 7 of 7 Page ID #:2194



                   1   Dated: September 29, 2020           COOLEY LLP
                                                           MICHAEL G. RHODES (116127)
                   2                                       WHITTY SOMVICHIAN (194463)
                                                           DANIELLE C. PIERRE (300567)
                   3                                       KELSEY R. SPECTOR (321488)
                   4
                   5                                       By: /s/ Whitty Somvichian
                                                              Whitty Somvichian
                   6
                   7                                       Attorneys for Defendant
                                                           TESLA, INC.
                   8
                   9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28    234717263

COOLEY LLP
ATTORNEYS AT LAW                                                                   TESLA, INC.’S BRIEF ISO
 SAN FRANCISCO                                         6                      STAY PENDING ARBITRATION
                                                                         CASE NO. 2:20-CV-00570-JVS-KES
